                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


WESLEY TIMOTHY FULLARD,

               Plaintiff,

v.                                            Case No. 4:16cv507-MW/CAS

MARY W. THOMAS and
C. RHODES,

            Defendants.
_________________________/

               ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Third Report and

Recommendation, ECF No. 88, and has also reviewed de novo Defendants’ objections to the third

report and recommendation, ECF No. 89. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Defendants’ objections,

as this Court’s opinion. While a close call, this Court agrees that it’s up to a jury to resolve the

disputed facts such as whether Thomas was involved and ultimately to determine whether

defendants were deliberately indifferent. The Defendants’ motion for summary judgment, ECF

No. 77, is DENIED because there is a genuine dispute of material fact. Plaintiff’s motion, ECF

No. 87, is DENIED and this case is REMANDED to the Magistrate Judge for further proceedings.

       SO ORDERED on March 28, 2019.

                                              s/Mark E. Walker             ____
                                              Chief United States District Judge
